DETAILED ACTION
	This action is responsive to applicant’s communication filed 02/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 5-6, 10, and 11 are objected to for minor informalities.
Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b).
	Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1).
Claims 2, 6, and 10 are rejected under 35 U.S.C. 103.

Response to Arguments
Due to the amendment to the specification, the objection to the title has been withdrawn.

Due to the amendments, the objections to claims 1-4, 5-7, and 9-11 for minor informalities made in the prior office action have been withdrawn. However, new objections to the claims for minor formalities are submitted as necessitated by the amendment.



Due to the amendments, 35 U.S.C. 112(b) rejections made in the prior office action have been withdrawn. However, new 35 U.S.C. 112(b) rejections are submitted as necessitated by the amendment.

Applicant argues on Pages 10 of the Remarks that GAVITA does not disclose “specifying a range of operable information according to a further different authority level set by combining the authority levels”. Applicant asserts that GAVITA does not anticipate the independent claims. The examiner respectfully disagrees.
In addition to the portion cited by the applicant and the discussion of GAVITA in the prior art rejections below, GAVITA also discloses:

“Upon determining the identities of the viewers 108a and 108b, STB can provide a level of access that is determined in accordance with the two users. In some embodiments, if the two users both have profiles, the more restrictive set of permissions is used, whereas in other embodiments the less restrictive set of permissions is used. In other embodiments, which will be discussed later, permissions and access can be based on conditions set in the user profiles to recognize conditions where one user is present with either a specific user or a class of users.” Paragraph 0036.

“FIG. 9 illustrates an exemplary embodiment of a profile 130 with conditional permissions. When the profiled user is alone, a set of permissions 132 allows the user access to all channels in a children's programming package as well as any other content flagged as a cartoon. If the user is determined to be in the presence of an adult, a set of permissions 134 allows access to sports without violent content and IPTV content such as games. In the presence of a specified user, such as a father, the set of permissions 136 expands to include hockey, but not other sports with violent content, and movies that fall below a specified ratings level.” Paragraph 0042

GAVITA clearly discloses that a level of access of content of a device, i.e. a range of operable information according to an authority level, is determined based on a combination of two users present around the device. Different levels of access are determined based on different combinations of users, such as users from different classes (e.g. child and adult) or a combination of specific users (e.g. a child and their father). The authority level of each user alone, in particular the child user, is different from the authority level when the users are present together.

Applicant further argues on Page 12 that VAS does not cure the deficiencies of GAVITA. However, as discussed above, GAVITA discloses all the limitations of the independent claims. VAS is relied upon in combination with GAVITA in the rejections of dependent claims 2, 6, and 10, as further discussed in the prior art rejections below.

Claim Objections
Claims 1, 2, 5-6, 10, and 11 are objected to because of the following informalities:
In line 12 of claim 1, “set by combining the authority levels specified by the specifying” should be revised. The examiner suggests “set by combining the specified authority levels”.
In line 5 of claim 2, “a range of operable information” should read “the range of operable information”
In line 7 of claim 2, “set by combining the authority levels specified by the specifying” should be revised. The examiner suggests “set by combining the specified authority levels”.
In line 8 of claim 2, “and the authority level received” should read “and the received authority level”.
In line 8 of claim 5, “according to further different authority level” should read “according to a further different authority level”.
In line 4 of claim 6, “a range of operable information” should read “the range of operable information”
In line 5 of claim 10, “a range of operable information” should read “the range of operable information”
In line 6 of claim 11, “associated with an images of” should read “associated with images of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAVITA (US 2012/0163679 A1).

Regarding Claim 1, GAVITA teaches an information processing device comprising memory and a processor coupled to the memory storing a program causing the processor to execute specifying an authority level of a user who operates the information processing device (“The method comprises receiving an image from an image capture device, the image containing at least two faces; determining, in accordance with stored user profiles, that the received image includes both a first user having the ability to create new user profiles” Paragraph 0009. “Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164” Paragraph 0047. Also see Paragraph 0033. The first user is an administrator capable of creating profiles for other users. The identification information includes facial recognition patterns associated with the first user.)
and an authority level of each of one or more other users who use the information processing device while sharing the information processing device with the user; (“the step of determining includes employing facial recognition processes on the received image in conjunction with facial recognition patterns associated with each of the stored user profiles” Paragraph 0010. “the image capture device (typically referred to as a camera) is employed as a user login and validation interface. However, instead of encountering confusion when one or more users are present, the STB determines an access level that is appropriate for the users present” Paragraph 0033. The facial recognition system identifies the first user and other users Figure 4 and Paragraph 0035, which illustrate imaging multiple users.)
and referring to a first storage unit which has stored a range of operable information corresponding to a combination of authority levels of users, to specify a range of operable information according to a further different authority level set by combining the authority levels specified by the specifying. (“multiple user identities are received indicating their presence. In step 112, the profiles of the present users are retrieved, and in step 114, the access rights and permissions are determined in accordance with the retrieved profiles” Paragraph 0037. “Conditional permissions can be set in any number of ways. A child's allowed content may be very restricted alone, less restricted in the presence of a profiled adult, and even less restrictive in the presence of a particular user (such as a parent).” Paragraphs 0040-42. Also see Figure 9 and Paragraphs 0036 and 0046, which shows a range of operable information for a child user depending on whether they are with an adult user or a parent user. The permissions given to a user or a combination of users are equivalent to an authority level. Multiple profiles associated with the users identified by the facial recognition engine are retrieved, as further discussed in Paragraph 0036. The profile information includes “conditional permissions” which is equivalent to a range of operable information according to a further different authority level set by combining the authority levels since the conditional permissions comprise combinations of different users viewing the device (e.g. child and adult, child and parent, etc.). Using the retrieved conditional access rights, the content that the group of users is authorized to view is enabled for viewing on the device.)


Regarding Claim 3, GAVITA further teaches wherein the program further causes the processor to execute photographing the user and the one or more other users to generate taken images, (“Image capture device 104 captures image 106 having two people 108a and 108b in the image. This image is passed to STB 102.” Paragraph 0035. See Figure 4 photographing unit 104 and taken image 106.)
wherein the authority level associated with an image of the user and the authority levels associated with images of the one or more other users are specified from the taken images. (“Upon determining the identities of the viewers 108a and 108b, STB can provide a level of access that is determined in accordance with the two users.” Paragraphs 0036-37. The identities of the users are determined from the captured image and used to retrieve profile information for the authenticated users.)

Regarding Claim 4, GAVITA further teaches wherein the authority level is associated with iris information or information indicating a characteristic pattern of a face. (“the step of determining includes employing facial recognition processes on the received image in conjunction with facial recognition patterns associated with each of the stored user profiles” Paragraph 0010. “Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An indication of the users detected in the captured image is provided to Permission Processor 166. Permission processor 166 determines the permissions and access Paragraph 0047. The identification information used by the recognition engine are facial recognition patterns, which is one of the options required by the claim.)

Regarding Claim 5, GAVITA teaches an information processing method executed by a computer comprising: specifying an authority level of a user who operates the computer (“The method comprises receiving an image from an image capture device, the image containing at least two faces; determining, in accordance with stored user profiles, that the received image includes both a first user having the ability to create new user profiles” Paragraph 0009. “Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164” Paragraph 0047. Also see Paragraph 0033. The first user is an administrator capable of creating profiles for other users. The identification information includes facial recognition patterns associated with the first user.)
and an authority level of each of one or more other users who use the computer while sharing the computer with the user; (“the step of determining includes employing facial recognition processes on the received image in conjunction with facial recognition patterns associated with each of the stored user profiles” Paragraph 0010. “the image capture device (typically referred to as a camera) is employed as a user login and validation interface. However, instead of encountering confusion when one or more users are present, the STB determines an access level that is appropriate for the users present” Paragraph 0033. The facial recognition system Figure 4 and Paragraph 0035, which illustrate imaging multiple users.)
and referring to a first storage unit which has stored a range of operable information corresponding to a combination of authority levels of users, to specify a range of operable information according to a further different authority level set by combining the specified authority levels. (“multiple user identities are received indicating their presence. In step 112, the profiles of the present users are retrieved, and in step 114, the access rights and permissions are determined in accordance with the retrieved profiles” Paragraph 0037. “Conditional permissions can be set in any number of ways. A child's allowed content may be very restricted alone, less restricted in the presence of a profiled adult, and even less restrictive in the presence of a particular user (such as a parent).” Paragraphs 0040-42. Also see Figure 9 and Paragraphs 0036 and 0046, which shows a range of operable information for a child user depending on whether they are with an adult user or a parent user. The permissions given to a user or a combination of users are equivalent to an authority level. Multiple profiles associated with the users identified by the facial recognition engine are retrieved, as further discussed in Paragraph 0036. The profile information includes “conditional permissions” which is equivalent to a range of operable information according to a further different authority level set by combining the authority levels since the conditional permissions comprise combinations of different users viewing the device (e.g. child and adult, child and parent, etc.). Using the retrieved conditional access rights, the content that the group of users is authorized to view is enabled for viewing on the device.)

Regarding Claim 7, GAVITA further teaches further comprising photographing, by the computer, the user and the one or more other users to generate taken images, (“Image capture device 104 captures image 106 having two people 108a and 108b in the image. This image is passed to STB 102.” Paragraph 0035. See Figure 4 photographing unit 104 and taken image 106.)
wherein the authority level associated with an image of the user and the authority levels associated with images of the one or more other users are specified from the taken images. (“Upon determining the identities of the viewers 108a and 108b, STB can provide a level of access that is determined in accordance with the two users.” Paragraphs 0036-37. The identities of the users are determined from the captured image and used to retrieve profile information for the authenticated users.)

Regarding Claim 8, GAVITA further teaches wherein the authority level is associated with iris information or information indicating a characteristic pattern of a face. (“the step of determining includes employing facial recognition processes on the received image in conjunction with facial recognition patterns associated with each of the stored user profiles” Paragraph 0010. “Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An indication of the users detected in the captured image is provided to Permission Processor 166. Permission processor 166 determines the permissions and access rights that are available based on the detected viewers.” Paragraph 0047. The 

Regarding Claim 9, GAVITA teaches a computer readable non-transitory recording medium storing an information processing program for causing a computer to execute: specifying an authority level of a user who operates the computer (“The method comprises receiving an image from an image capture device, the image containing at least two faces; determining, in accordance with stored user profiles, that the received image includes both a first user having the ability to create new user profiles” Paragraph 0009. “Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164” Paragraph 0047. Also see Paragraph 0033. The first user is an administrator capable of creating profiles for other users. The identification information includes facial recognition patterns associated with the first user.)
and an authority level of each of one or more other users who use the computer while sharing the computer with the user; (“the step of determining includes employing facial recognition processes on the received image in conjunction with facial recognition patterns associated with each of the stored user profiles” Paragraph 0010. “the image capture device (typically referred to as a camera) is employed as a user login and validation interface. However, instead of encountering confusion when one or more users are present, the STB determines an access level that is appropriate for the users present” Paragraph 0033. The facial recognition system Figure 4 and Paragraph 0035, which illustrate imaging multiple users.)
and referring to a first storage unit which has stored a range of operable information corresponding to a combination of authority levels of users, to specify a range of operable information according to a further different authority level set by combining the specified authority levels. (“multiple user identities are received indicating their presence. In step 112, the profiles of the present users are retrieved, and in step 114, the access rights and permissions are determined in accordance with the retrieved profiles” Paragraph 0037. “Conditional permissions can be set in any number of ways. A child's allowed content may be very restricted alone, less restricted in the presence of a profiled adult, and even less restrictive in the presence of a particular user (such as a parent).” Paragraphs 0040-42. Also see Figure 9 and Paragraphs 0036 and 0046, which shows a range of operable information for a child user depending on whether they are with an adult user or a parent user. The permissions given to a user or a combination of users are equivalent to an authority level. Multiple profiles associated with the users identified by the facial recognition engine are retrieved, as further discussed in Paragraph 0036. The profile information includes “conditional permissions” which is equivalent to a range of operable information according to a further different authority level set by combining the authority levels since the conditional permissions comprise combinations of different users viewing the device (e.g. child and adult, child and parent, etc.). Using the retrieved conditional access rights, the content that the group of users is authorized to view is enabled for viewing on the device.)

Regarding Claim 11, GAVITA further teaches wherein the program further causes the computer to execute photographing the user and the one or more other users to generate taken images, (“Image capture device 104 captures image 106 having two people 108a and 108b in the image. This image is passed to STB 102.” Paragraph 0035. See Figure 4 photographing unit 104 and taken image 106.)
wherein the authority level associated with an image of the user and the authority level associated with an images of the one or more other users are specified from the taken images. (“Upon determining the identities of the viewers 108a and 108b, STB can provide a level of access that is determined in accordance with the two users.” Paragraphs 0036-37. The identities of the users are determined from the captured image and used to retrieve profile information for the authenticated users.)

Regarding Claim 12, GAVITA further teaches wherein the authority level is associated with iris information or information indicating a characteristic pattern of a face. (“the step of determining includes employing facial recognition processes on the received image in conjunction with facial recognition patterns associated with each of the stored user profiles” Paragraph 0010. “Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An indication of the users detected in the captured image is provided to Permission Processor 166. Permission processor 166 determines the permissions and access rights that are available based on the detected viewers.” Paragraph 0047. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GAVITA (US 2012/0163679 A1) in view of VAS (US 2017/0039388 A1).

Regarding Claim 2, GAVITA teaches all the limitations of claim 1, on which claim 2 depends.
GAVITA further teaches wherein a range of operable information is specified according to a further different authority level set by combining the authority level specified by the specifying…  (“permissions and access can be based on conditions set in the user profiles to recognize conditions where one user is present with either a specific user or a class of users.” Paragraph 0036. “if a plurality of profiled users are present, the permission processor can determine the permissions and access rights according to either conditional permissions set in profiles, or based on rules that apply to all profiles” Paragraph 0047. The range of operable information that can be accessed by the viewers of a device is dependent on conditional permissions based on the combination of identified users. See Figure 9, which shows a range of operable information for a child user depending on whether they are with an adult user or a parent user.)
GAVITA does not teach wherein the program further causes the processor to execute receiving an authority level of another user who uses another information processing device and that the combination of identification information for specifying a range of operable information includes and the authority level received.
wherein the program further causes the processor to execute receiving an authority level of another user who uses another information processing device and that the combination of identification information for specifying a range of operable information includes and the authority level received. (“the management agent 145 sends authorization requests to one or more second users. The second users can be identified according to an explicit designation of the specific second users in the access rules 154 or the access rules 130… the management agent 145 can receive authorizations (and/or denials) from the second users.” Paragraphs 0041-42. “The user interface 146c corresponds to an authorization interface that enables a user to approve or deny a request by another user to access protected data” Paragraph 0037. See Figure 1, which shows two devices in communication with each other. See Figures 2b-2c: a user of a device 146c, which is another information processing device, remotely authorizes access to content by a second user using a device 146b. Multiple user authorizations may be required based on access rules, which would also correspond to the “combination of identification information” required by the claim.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the conditional permissions based on a combination of identified users and their authorization levels for viewing content on a device taught by GAVITA by incorporating the method of remotely authorizing access to content being requested by a first device using a second device controlled by an authorized user taught by VAS. Since GAVITA teaches providing access to information based on a 

Regarding Claim 6, GAVITA teaches all the limitations of claim 5, on which claim 6 depends.
GAVITA further teaches wherein a range of operable information is specified according to a further different authority level set by combining the specified authority level… (“permissions and access can be based on conditions set in the user profiles to recognize conditions where one user is present with either a specific user or a class of users.” Paragraph 0036. “if a plurality of profiled users are present, the permission processor can determine the permissions and access rights according to either conditional permissions set in profiles, or based on rules that apply to all profiles” Paragraph 0047. The range of operable information that can be accessed by the viewers of a device is dependent on conditional permissions based on the combination of identified users. See Figure 9, which shows a range of operable information for a child user depending on whether they are with an adult user or a parent user.)
GAVITA does not teach further comprising, receiving, by the computer, an authority level of another user who uses another computer and that the  and the received authority level.
However, VAS, which is directed to authentication of a user and authorization to access restricted content, teaches further comprising, receiving, by the computer, an authority level of another user who uses another computer and that the combination of identification information for specifying a range of operable information includes and the received authority level. (“the management agent 145 sends authorization requests to one or more second users. The second users can be identified according to an explicit designation of the specific second users in the access rules 154 or the access rules 130… the management agent 145 can receive authorizations (and/or denials) from the second users.” Paragraphs 0041-42. “The user interface 146c corresponds to an authorization interface that enables a user to approve or deny a request by another user to access protected data” Paragraph 0037. See Figure 1, which shows two devices in communication with each other. See Figures 2b-2c: a user of a device 146c, which is another information processing device, remotely authorizes access to content by a second user using a device 146b. Multiple user authorizations may be required based on access rules, which would also correspond to the “combination of identification information” required by the claim.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the conditional permissions based on a combination of identified users and their authorization levels for viewing content on a device taught by GAVITA by incorporating the method of remotely authorizing access to content being requested by a first device using a second device controlled by an authorized user 


Regarding Claim 10, GAVITA teaches all the limitations of claim 9, on which claim 10 depends.
GAVITA further teaches wherein a range of operable information is specified according to a further different authority level set by combining the specified authority level… (“permissions and access can be based on conditions set in the user profiles to recognize conditions where one user is present with either a specific user or a class of users.” Paragraph 0036. “if a plurality of profiled users are present, the permission processor can determine the permissions and access rights according to either conditional permissions set in profiles, or based on rules that apply to all profiles” Paragraph 0047. The range of operable information that can be accessed by the viewers of a device is dependent on conditional permissions based on the combination of identified users. See Figure 9, which shows a range of operable information for a child user depending on whether they are with an adult user or a parent user.)
wherein the program further causes the computer to execute receiving an authority level of another user who uses another computer and that the combination of identification information for specifying a range of operable information includes and the received authority level.
	However, VAS, which is directed to authentication of a user and authorization to access restricted content, teaches wherein the program further causes the computer to execute receiving an authority level of another user who uses another computer and that the combination of identification information for specifying a range of operable information includes and the received authority level. (“the management agent 145 sends authorization requests to one or more second users. The second users can be identified according to an explicit designation of the specific second users in the access rules 154 or the access rules 130… the management agent 145 can receive authorizations (and/or denials) from the second users.” Paragraphs 0041-42. “The user interface 146c corresponds to an authorization interface that enables a user to approve or deny a request by another user to access protected data” Paragraph 0037. See Figure 1, which shows two devices in communication with each other. See Figures 2b-2c: a user of a device 146c, which is another information processing device, remotely authorizes access to content by a second user using a device 146b. Multiple user authorizations may be required based on access rules, which would also correspond to the “combination of identification information” required by the claim.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the conditional permissions based on a combination of identified users and their authorization levels for viewing content on a device taught by GAVITA by incorporating the method of remotely authorizing access to content being requested by a first device using a second device controlled by an authorized user taught by VAS. Since GAVITA teaches providing access to information based on a combination of identified users interacting with a device, incorporating the identification information of a remote administrator user in the combination would have been obvious and such a combination would yield predictable results. Such an implementation would improve the security of the content being accessed by the users of the device. In a media watching environment, such an implementation would further improve the user experience by reducing the chances an unauthorized user, such as a child, accidently watches inappropriate content, which is a goal taught by GAVITA (Paragraph 0039).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fingal (US 2014/0181910 A1) teaches detection of two users around a device, the second user having a lower authorization level than the first user, and enabling access to the content only when an engagement level of the first user is sufficient. (Abstract, Figs. 6-7)
Hildreth (US 2009/0138805 A1) teaches detection of multiple users and determining combined media settings based on the combined settings of the multiple users. (Abstract, ¶ 12-14, Figs.1, 13-14)
Hildreth (US 2009/0133051 A1) teaches access rights of multiple users to an electronic device and detection of multiple users currently viewing an electronic device. (Abstract, Fig. 17, ¶ 186)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173